DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 1/20/2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 5846346).
With respect to Claims 1 and 3-4, Lee teaches a copper alloy material with a composition, by mass%, as follows (col. 3, ln. 1-49; Table 1):

Claim 1
Lee
Lee, Ex. 10
Ni
1.0-4.5
0.5-4.0
2.0
Si
0.1-1.2
0.1-1.0
0.4
Mg
0-0.3
0-0.1
-
Cr
0-0.2
-
-
Co
0-2.0
0-1.0 in place of Ni
-
P
0-0.1
0-0.1
-
B
0-0.05
-
-
Mn
0-0.2
-
-
Sn
0-0.5
0.05-0.8
0.4
Ti
0-0.5
-
-
Zr
0-0.2
0-0.1
-
Al
0-0.2
-
-
Fe
0-0.3
0-1.0 in place of Ni
-
Zn
0-1.0
0-1.0
-
Cu
Balance with impurities
Balance with impurities
Balance


Compositional ranges including zero are interpreted as optional elements.  Therefore, Lee teaches a copper alloy composition with compositional ranges overlapping each of the required ranges, including several specific examples (see Examples 1-12, Table 1; Ex. 10 shown above) falling within the claimed ranges, and therefore sufficiently specific to anticipate Claim 1 under 35 U.S.C. 102.  Lee further teaches specific embodiments comprising the compositions of Table 1 rolled to form a strip (i.e. sheet) with a desired thickness (col. 4, ln. 41-65) and is therefore deemed to teach a copper alloy sheet meeting the instant claims.
In addition, Lee teaches that the copper alloy material contains precipitate particles which have a size of less 0.5 µm and density of 19-24 per 100 µm2. (col. 2, ln. 13-20; Claim 1). Thus, Lee teaches a material absent of precipitate particles with “a major diameter of 1.0 µm or more” and as a result, teaches a number density of such particles falling with the claimed range.
Finally, Lee is silent as to the “KAM” (claim 1), “maximum cross bow qmax” (Claim 3), and “I-unit” (Claim 4) values of the copper alloy material.  However, as Lee teaches a copper alloy material with the same composition and structure as instantly claimed, it would necessarily be expected to result in the same properties, including the claimed “KAM”, “maximum cross bow qmax”, and “I-unit” values.  MPEP 2112.01.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of 
With respect to Claim 6, Lee teaches an embodiment comprising a strip (i.e. sheet) with a thickness of 0.254 mm, falling within the claimed range. 
With respect to Claim 7, the preamble limitation “for a lead frame” does not appear to further limit the structure of the claimed product, and therefore is interpreted as an intended use.  Lee teaches a copper alloy sheet material (see rejections of Claim 1 and 6 above) useful for the fabrication of semiconductor lead frames (col. 1, ln. 1-28) and is therefore deemed to teach a copper alloy sheet material useful for a lead frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido et al. (US 2014/0193293).
With respect to Claims 1 and 3-4, Shishido teaches a copper alloy sheet material with a composition, by mass%, as follows (para. 29-30, 73-78, 99):

Claim 1
Shishido
Ni
1.0-4.5
1.0-3.6
Si
0.1-1.2
0.2-1.0
Mg
0-0.3
0.01-3.0 total of one or more of Fe, Mn, Mg, Co, Ti, Cr, and Zr
Cr
0-0.2
0.01-3.0 total of one or more of Fe, Mn, Mg, Co, Ti, Cr, and Zr
Co
0-2.0
0.01-3.0 total of one or more of Fe, Mn, Mg, Co, Ti, Cr, and Zr
P
0-0.1
-
B
0-0.05
-
Mn
0-0.2
0.01-3.0 total of one or more of Fe, Mn, Mg, Co, Ti, Cr, and Zr
Sn
0-0.5
0.05-3.0
Ti
0-0.5
0.01-3.0 total of one or more of Fe, Mn, Mg, Co, Ti, Cr, and Zr
Zr
0-0.2
0.01-3.0 total of one or more of Fe, Mn, Mg, Co, Ti, Cr, and Zr
Al
0-0.2
-
Fe
0-0.3
0.01-3.0 total of one or more of Fe, Mn, Mg, Co, Ti, Cr, and Zr
Zn
0-1.0
0.05-3.0
Cu
Balance with impurities
Balance with impurities


Compositional ranges including zero are interpreted as optional elements.  Therefore, Shishido teaches a copper alloy sheet material composition with compositional ranges overlapping each of the 
Additionally, Shishido teaches that the copper alloy sheet material exhibits a KAM value of 1.0-3.0. (para. 29).  The KAM value range taught by Shishido is deemed sufficiently close to the claimed range to establish a prima facie case of obviousness. See MPEP 2144.05. (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”).
Finally, Shishido is silent as to the number density of coarse precipitate particles as recited in Claim 1.  Shishido does, however, teach controlling the composition of alloy, in particular the content of Ni and Si, in order to limit the formation of coarse precipitate particles and thereby obtained desired strength while avoiding inferior bending workability. (para. 74-75).  As Shishido teaches a copper alloy with contents of Ni and Si falling within the claimed ranges, it would necessarily be expected to result in the same low number density of coarse precipitates.  MPEP 2112.01.  Alternatively, it would have been obvious to one of ordinary skill in the art to minimize the content of coarse precipitates in the copper alloy of Shishido, by controlling the content of Ni and Si, in order to improve the strength of the material and avoid inferior bending workability.

With respect to Claims 3 and 4, Shishido is silent as to the “maximum cross bow qmax” (Claim 3) and “I-unit” (Claim 4) values of the copper alloy material.  However, as Shishido teaches a copper alloy material with the same composition and structure as instantly claimed, it would necessarily be expected to result in the same properties, including the claimed “KAM”, “maximum cross bow qmax”, and “I-unit” values. See MPEP 2112.01.
With respect to Claim 6, Shishido teaches embodiments comprising rolling the copper alloy to form sheets with thicknesses of from 0.20 to 0.33 mm, overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 7, the preamble limitation “for a lead frame” does not appear to further limit the structure of the claimed product, and therefore is interpreted as an intended use.  Shishido teaches a copper alloy sheet material (see rejections of Claim 1 and 6 above) useful for the fabrication of lead frames (para. 4) and is therefore deemed to teach a copper alloy sheet material useful for a lead frame.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of copending Application No. 16/497902 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: the instant and related claims are drawn to copper alloy sheet materials having overlapping compositional ranges of Ni, SI, Co, Mg, Zn, Mn, B, P, Cr, Al, Zr, Ti, Sn, and Sn, wherein the material exhibits a KAM value of more than 3.0.  While the related claims are silent as to certain properties, including the number density of coarse precipitate particles, as the related copper alloy sheet material has substantially the same composition, KAM value and disclosed method of making (see instant claim 8; related claim 7) it would necessarily be expected to result in the same properties, including the density of coarse precipitate particles, qmax and I-unit values. MPEP 2112.01.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art Lee and Shishido (see rejections above) each fail to teach a copper alloy material meeting limitations of Claim 1 and additionally exhibiting a 0.2 offset yield strength in a rolling direction of 800 MPa or more and electrical conductivity of 35% IACS or m

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735